UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 01-06914 Worldwide Biotech & Pharmaceutical Company (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 59-0950777 (IRS Employer Identification No.) 4 Fenghui South Road, 15th Floor, A10-11501 Jie Zuo Mansion, Xi’an, Shaanxi, P.R. China 710075 (Address of principal executive offices) (86) 29-88193339 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 per share Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of March 24, 2011 was $252,984, based on the closing price of the Common Stock of $0.006 on such date. The number of shares outstanding of the registrant's common stock as of March 30, 2011:53,915,653 shares, $.001 Par Value. 1 TABLE OF CONTENTS Page Part I Item 1. Business 3 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Removed and Reserved 12 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6 Selected Financial Data 13 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data 18 - 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 Part III Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accounting Fees and Services 43 Part IV Item 15. Exhibits, Financial Statement Schedules 43 Signatures 45 2 PART I Item 1. Business CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This annual report on Form 10-K and other statements issued or made from time to time by Worldwide Biotech & Pharmaceutical Company, a Delaware corporation (the “Company” and/or “Worldwide”), contain statements which may constitute “Forward-Looking Statements” within the meaning of the Securities Act of 1933, as amended (the “Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”), including the Private Securities Litigation Reform Act of 1995, 15 U.S.C.A. Sections 77Z-2 and 78U-5 (SUPP. 1996).Those statements include statements regarding the intent, belief or current expectations of Worldwide and its officers/directors as well as the assumptions on which such statements are based.Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those contemplated by such forward-looking statements. General Background Worldwide, a Delaware corporation, is sometimes referred to herein as “we,” “us,” “our” and the “Company.”The Company was incorporated in Delaware in 1961 as Sun City Dairy Products, Inc. and changed its name to Sun City Industries, Inc. in 1969.The Company originally registered its shares of common stock under the Exchange Act in 1994. Change in Control Michael F. Manion in June 2003 became the sole officer and director of the Company as the result of the sale of the Company that took place in U.S. Bankruptcy Court on June 27, 2003 and was issued 1,000,000 post-reverse split shares of common stock par value $.001 bearing restrictive legend.He resigned as sole officer and director of the Company on June 28, 2004.On June 30, 2004, Coast to Coast Equity Group, Inc. (“Coast to Coast”), a Florida corporation located in Sarasota, Florida, whose sole officer and director is Charles Scimeca purchased from Mr. Manion his 1,000,000 shares of the Company in a private stock transaction for payment to Mr. Manion of $375,000, which funds had been loaned to Coast to Coast by George Frudakis.As a result of the transaction, Coast to Coast owned approximately 94.6% of the voting securities of registrant.Dr. Tony Frudakis, who is the son of George Frudakis, was appointed director effective June 30, 2004. On December 16, 2004, the Company closed on a Reorganization Agreement that had previously been entered into on April 20, 2004 with Yangling Daiying Biological Engineering Co. Ltd. (“Daiying” or “Yangling Daiying”), a corporation organized under the Peoples Republic of China.The Company, as a result of the closing of this transaction, acquired all of the issued and outstanding stock of Daiying which became a 100% owned subsidiary of the Company.At closing, the shareholders of Daiying were issued 30,880,000 shares which equaled 89.10% of the issued and outstanding shares not including 1,400,000 shares to be held in escrow for additional compensation to Coast to Coast pursuant to a Consulting Agreement.The total number of shares issued to consummate the transaction including shares issued to consultants were 33,600,000, and the total issued at closing were 35,000,000 shares including the shares issued to Coast to Coast held in escrow.On this date four new directors were elected, which included Wenxia Guo, Peiyi Tian, JianJun Liu, and Humin Zhang. New Business of the Company and Acquisitions Daiying, was established in 2000 in the People’s Republic of China.Wenxia Guo was the founder of Daiying and funded the Company with approximately US$1,000,000.In November 2001 six investment firms invested an additional US$4,000,000 in the Company to participate in the HCV research project and the Company was reorganized at this time as a stock based company. On July 26, 2005, Glory Dragon Investments Ltd. (“Glory Dragon”), an international business company, was formed in the British Virgin Islands and a Certificate of Incumbency was signed on December 6, 2005. The sole shareholder, officer and director was Peiyi Tian.Hewas also a director and CFO of the Company.On the same date, Peiyi Tian, in a Declaration of Trust, declared that 100% of the stock (50,000 shares) of Glory Dragon is owned by the Company. Glory Dragon then established a wholly-owned foreign investment company in the People’s Republic of China known as Shaanxi Allied Shine International Investment Management Consulting Ltd. (“Shaanxi Allied”) on December 27, 2005. Shareholders of Daiying then transferred their shares of Daiying to Shaanxi Allied on December 27, 2005. On July 12, 2005, Daiying formed a medical product distribution company, Shaanxi Daiying Medicine Distribution Co., Ltd.Daiying owns 90% of the shares of this company. The company’s purpose is the wholesale distribution of traditional Chinese medicine, including Chinese medicine drink tablets, synthetic medicine, antibiotics, biotech medicine and biotech reagents; wholesale of Class II medical devices, Class III medical devices, including but not limited to, medical sewing materials and bond, medical high molecular materials and products, and disposable sterile medical devices. 3 On January 19, 2006, Daiying entered into a Reorganization Agreement with Hunan Hua Yang Pharmaceutical Co. Ltd. formerly Hunan Changde Huaan Pharmaceutical Co. Ltd. (“Hua Yang”) and its shareholders Aibin Chen and Zhuobin Li, pursuant to which Daiying acquired 51% of Hua Yang Pursuant to this agreement, Daiying caused Worldwide to issue 482,800 shares of its common stock to the above mentioned shareholders in connection with the acquisition Daiying was given, among other rights, the right to appoint board members of Hua Yang.The transaction closed on January 19, 2006, with the said shares being issued to Mr. Chen and Mr. Li on February 28, 2006. On January 19, 2006, Daiying also entered into a Reorganization Agreement with Hunan Ze An Pharmaceutical Co. Ltd. (“Ze An”) formerly Hunan Jinjin Pharmaceutical Co. Ltd. and its shareholders Zhongyu Lu, Aibin Chen, and Weiliang Wu, pursuant to which Daiying acquired 65% of Ze An.Daiying paid RMB3,400,000, which equates to US$411,124.53, using the agreed upon exchange rate of RMB8.27 to US$1.00, as follows:(a) 1,960,000 RMB to Zhongyu Lu for 37% of his share capital of Ze An; (b) 1,440,000 RMB to Weiliang Wu for 18% of his share capital of Ze An.In addition, Daiying caused Worldwide to issue 219,670 shares of common stock to Aibin Chen for 10% of his share capital of Ze An.Daiying financed the 3.4 million RMB cash portion of the purchase price with a loan at an annual interest rate of 12% from Xian Jin Jou Sci-tech Investment Management Co., Ltd., payable monthly with principle due on a demand note. On May 23, 2006, the Company filed a Form 8-K/A with the Commission pursuant to which it provided audited financial statements of the two acquired subsidiaries as well as unaudited pro forma combined financial statements for the companies as a whole. On December 18, 2006, Daiying, Mr. Chen and Mr. Li entered into a Consolidation and Reorganization Agreement with respect to the two newly acquired subsidiaries, pursuant to which Hua Yang acquired Ze An as part of a plan to optimize capital resources and to diminish operational costs and management costs at the two subsidiaries.As a result of the reorganization, Daiying acquired 67.3% of the share capital of Hua Yang, Mr. Chen acquired 18.7% of the share capital of Hua Yang and Mr. Li acquired 14.0% of the share capital of Hua Yang.In addition, as part of the reorganization, a 15% interest in the share capital of Ze An owned by Mr. Chen was transferred to Daiying in exchange for Daiying agreeing to assume Mr. Chen’s payment obligation of 1.2 million RMB plus interest due in two years, which was owing to a former shareholder.All existing assets and liabilities of Ze An were assumed by Hua Yang as part of the plan of reorganization. The full name of the entity that survives is Hunan Hua Yang Pharmaceutical Co., Ltd. Description of Current Business Daiying is a high-tech biopharmaceutical company that specializes in the development and potential marketing of viruses/viral vectors, bio-medicines, external diagnostic reagents, prophylactic vaccines for humans, and oral dosage forms of traditional Chinese medicine.The Company is developing a hepatitis C vaccine primarily in China.The Company employs 57 full time employees, with corporate headquarters, manufacturing facilities and main laboratory in the Yangling Agricultural Hi-Tech Industrial Demonstration Zone, Shaanxi Province, China. ABOUT HCV: G14 Hepatitis C virus (“HCV”) is a blood-borne RNA virus, a major cause of liver disease in the United States and the world. It’s also one of the four most dangerous blood-borne viruses, with infection rate four times higher than HIV. About 1.3-3% of the worldwide population is infected with the virus and 200 million people were infected with HCV by the end of 2005. In the United States, about 2.4% of the population is infected by HCV and it’s even as high as 10% in some Asian and European Countries. About 70% of HCV infected cases become chronic hepatitis. Ninety percent (90%) of HCV infected people are asymptotic. HCV accounts for about 15 percent of acute hepatitis cases, 60 to 70 percent of chronic hepatitis cases, and up to 50 percent of cases of cirrhosis, end-stage liver disease, and liver cancer. There is no medication available that can cure HCV infection and no vaccine for prevention, and existing diagnostics suffer from poor sensitivity and specificity.Statistics show that the rate of misdiagnosis of HCV is relatively high. The development of reliable diagnostic methods and treatment for HCV is delayed due to lack of the resource of HCV particles, despite the fact that numerous famous research institutions and big pharmaceutical companies put so much effort into HCV research. Scientists need viral material to learn about the virus’ biology, identify therapeutic targets, screen compounds to discover new drugs, and identify the best diagnostic target proteins and antigens for vaccines.The titer of HCV in patients is so low that scientist could not directly extract HCV particles out of patient blood. Other than human beings, HCV can only infect chimpanzees. That means, except chimpanzees, there is no other small animal model nor robust in vitro model for HCV experimental study like scientists usually do with most other viruses or bacteria. Until recently, the inability to produce and propagate HCV in vitro has been the biggest bottleneck in HCV research. 4 INTACT HCV FROM HCV IN VITRO CELL CULTURE SYSTEM Yangling Daiying has committed a large amount of cash and resources to the development of its cornerstone technology: a laboratory method for culturing (growing, propagating) intact Hepatitis C virus. After three years of intensive research, the scientists at Yangling Daiying achieved a technological breakthrough for culturing HCV in vitro, making it the first to overcome the main hurdle to HCV research and product development. HCV virus produced in Yangling Daiying has viral genome replication, viral gene expression and protein production/processing demonstrated using molecular biological approaches. The titer of virus in the culture medium is over 106 which are much higher than that in patient serum. The purified virus is stable for 2 years in -20°C～-80°C. The viruses produced possess well-defined biological HCV characteristics that are inheritable and the virus have propagated in the Yangling Daiying over 30 generations. The first batch of HCV ever produced in a laboratory was cultured by Yangling Daiying and given the historical significance, this batch was deposited China General Microbiological Culture Collection Center (CGMCC), directed by State Intellectual Property Office of the People’s Republic of China on March 28th, 2001. Given the fact that no other company or research institution had ever been able to produce intact HCV virions in vitro, China General Microbiological Culture Collection Center named this strain of HCV the ”DY” strain. Yangling Daiying obtained a Chinese patent for this invention on October 23rd, 2002, securing a strong independent IP position. A pending PCT (Patent Co-operation Treaty) international application was filed on August 2nd, 2002 to cover countries and areas including the United States, Japan, Korea, Russia and the European Union.In December 2003, our patent “The Intact Hepatitis C Virus (HCV) and Method for Culturing HCV in Vitro by Cell Culture” was awarded the prestigious China Patent Golden Metal in the 8th China Patent Assessment.Over the past 10 years in China, this medal was the only golden metal issued for achievement in the biomedical sciences.The Assessment is administrated by the General World Intellectual Property Organization (WIPO) and recognized by 46 countries all over the world. The breakthrough in establishing a cell culture system for HCV production and infection by Yangling Daiying scientists provides a potentially unlimited source for HCV and a comprehensive technology platform upon which Yangling Daiying can be built.From this Rosetta stone, Yangling Daiying hopes to develop new generation HCV diagnostics, new classes of HCV drugs, HCV vaccines and to be part of the development of next-generation anti-HCV targeted (gene) therapies. Principal Products and Services and Their Market PRODUCT LINE 1: HEPATITIS C VIRUS PRODUCED IN VITRO Whole virus HCV material that we have been able to produce can be sold and/or partnered in non-core, non-competitive market areas to generate sales revenues for the Company during its growth stage.We have already achieved a production scale level of 10,000 ml of concentrated material per month. HCV antigen production is 10 grams per month. According to the decision of the Board of Directors, intact HCV viral material will be sold and/or partnered only in non-core, non-competitive market areas in order to get more patent protections on HCV related products under development in our company at the current stage. PRODUCT LINE 2: ELISA KITS FOR HCV ANTIBODY DETECTION Yangling Daiying scientists recently completed the development of a new generation ELISA test for HCV antibodies. The simple mechanism of this kit is that the specific HCV antigens in the kit can be recognized by the corresponding HCV antibodies in patient blood. Different than other HCV antibody detection kit, the antigen for producing our kit is purified directly from the intact HCV virus particles instead of using recombinant HCV proteins or synthesized polypeptides. The antigens from intact HCV virus have better epitopes which could be more specifically recognized by HCV antibody for the following reasons. 1. Antigens from intact HCV virus are assumed to natural 3D structures which is required for antibody-antigen interaction. 2. Antigens in mammalian cells are sugar modified while the recombinant antigens from yeast are not. 3. Natural HCV proteins offers multiple epitopes for antibody interaction while the synthesized polypeptides only have one or two epitopes, therefore, natural antigens is more sensitive to capture the antibodies than polypeptides. Compared with HCV diagnostic products on the current market, our HCV antibody detection kit has following advantages: High sensitivity: Our product is one only one developed based on intact HCV virus, it could catch HCV antibodies in the samples with much higher sensitivity than HCV diagnostics developed based on recombinant HCV antigen. Therefore, our kit could dramatically lower down the false negative rate. High specificity: Our HCV diagnostic kit developed from intact HCV virus could more specifically recognize HCV antibodies. 5 Stable Raw Material Supply: Unlike the other companies which have to depend on the third parties for supply, the major raw material for our HCV kit, HCV antigen, produced by our own HCV in vitro cell culturing system which could guarantee stable supply for our production. Low Price: Large-scale culturing of HCV virus can provide to our company high quality HCV antigens with very low cost. This low cost raw material gives competing advantage to our product on the market. Intellectual Property Protection: The HCV virus we use for our HCV diagnostics is protected by Chinese patent. We also filed patent applications in both United States and European Countries. A large-scale State Food and Drug Administration (“SFDA”) (Chinese FDA) sanctioned clinicaltrial of this test involving 10,000 samples has already been examined by the National Institute for the Control of Pharmaceutical and Biological Products and demonstrated ultra high sensitivity and high specificity relative to the other HCV diagnostics technology currently on the market. The Company obtained SFDA approval for its HCV antibody detection kit on May 10, 2006, the certificate number is S20063051. The production line for the diagnostic kit got a good manufacturing practice (“GMP”) certificate in November of 2006. Production and sales of this diagnostic product started in 2007. PRODUCT LINE 3: ANTI-HCV MEDICINES About 200 million people have been infected by HCV virus worldwide. The most recent reach carried by Dr. Brian Edlin from Cornell University shows there are 5 million people infected by HCV virus in the United Stated by the end of year 2005. Majority HCV infected people become chronic cases and carry the virus for the whole life. There’s no cure for this disease. The only medicine available for HCV patients, such as interferon, can only slow down the process of this disease. In addition, only 40% to 50% patients can actually response to interferon treatment. The effective rate is even lower in China and some other Asian countries with majority people infected by type I HCV virus. There’s no any medicine available for these patients. A lot of pharmaceutical companies and HCV research institute have invested a lot of money on the battle for anti-HCV research. However, they are moving forward extremely slow due to lack of intact HCV virus. We have already established an anti HCV drug-screening assay based on our in vitro cell culture system and we have started the primary screening stage. The mechanism of this system is shown the figure. In the human hepatocytes culturing plates, intact HCV virus is used to infect hepatocytes. Anti-HCV drug candidate is added to the cell culture plate. If the drug can kill HCV virus or inhibit invasion of HCV virus into hepatocytes, the morphology of hepatocytes would be as normal as healthy hepatocytes and HCV virus can not kill these cells. This is only in vitro anti-HCV drug screen system in the world with the low-cost and high-speed characters. With the careful optimization, this system can screen thousands of chemical and drugs in very short period of time which increase the chances of getting anti-HCV target medicine dramatically. This in vitro anti-HCV medicine screening system has the following advantages: Uniqueness: This system so far is the only one available for in vitro anti-HCV medicine screening; It will dramatically speed up new drug development for HCV; Suitable for High-through Put Screening: The speed can be extremely fast and hundreds drugs could be tested by this system every three days; Intuitive: This system can help scientist to clearly know what’s the anti-HCV mechanism of drug candidates, e.g. to figure out whether drugs can directly kill HCV virus, or prohibit the enter of HCV virus into human hepatocytes, or inhibit replication of virus; Safe: This system allows anti-HCV medicine to be tested before they are used directly to clinical trial due to lacking of in vitro system. Our first batch of candidates to screen will be the known anti-viral drugs. Except interferon (which performance is also not satisfying for anti-HCV), there’s no effective anti-HCV medications clinically used. Some of Traditional Chinese Medicine has been proved to be helpful for treating HCV infection. The anti-HCV drug screen system set up by our company will use these precious resources. These medicines are low-cost and suitable for more HCV infected patients. If capital funding is adequate enough, the Company will start to screen chemical library as well. The Company also would like to collaborate with other research institutes and allow them to test their drug candidates by using our in vitro system. 6 PRODUCT LINE 4: HCV HUMAN VACCINE Ninety percent of HCV infected people are asymptomatic and 70% among them become chronic cases. This asymptomatic population is the major source for spreading HCV virus. Effective preventive method is the most efficient way to eradicate HCV virus. The development of HCV vaccine meets the major obstacles because the bio-characters of HCV are not clear yet. Vaccines contain antigenic components which can stimulate an immune response (but not the disease), and leads to immunity for certain pathogen. There are two types of vaccine, activated (live virus which cannot replicate or be pathogenic) and inactivated (components of actual virus). Many research results show that inactivated HCV vaccine is not effective. However, activated HCV vaccine cannot be made without live HCV virus. Yangling Daiying is developing an attenuated live HCV vaccine using replication-deficient HCV virus and making fast progress with the support of 863 grants from Chinese government. It can hold the whole market share if it can be released soon. The markets of activated HCV vaccine are including both domestic and international market. Prophylactics such as vaccines enabled with our “Rosetta stone” also promise to be highly profitable and our HCV vaccine research program has also already been initiated; this research has been awarded prestigious Chinese government high-Tech 863 project statuses. Chinese 863 projects are special industrial projects the Chinese government deems to be of profound significance to their nation in important research areas, and they receive substantial financial support from the Chinese government.As the main institution for the execution of the HCV human vaccine project, Yangling Daiying has obtained three years of government funding grants through the prestigious 863 mechanism – grants that come to Yangling Daiying with no strings attached whatsoever. At current stage, the Company has successfully created replication-deficient HCV virus. Results from immunolized animal show: Replication-deficient HCV can induce high production of anti-HCV virus. The Company can purify large-scale these special virus for human vaccine production. Further studies include using animal models to evaluate the effectiveness and safety of HCV vaccine, Phase I, II and III clinical trials, application for registration approvals and so on. PRODUCT LINE 5: OVER-THE-COUNTER MEDICINES In addition to research and development of innovative, high-tech biological products, the Company is also actively involved in the development and manufacturing of over-the-counter (OTC) Traditional Chinese Medicines (TCM), synthetic medicines and functional foods. As the consequences of acquisitions, the Company owns 36 medicines with National Drug Production Licenses and 6 functional foods with National Food Production Licenses approved by SFDA. These various medicines include liver-care medicines, anti-inflammation medicines, anti-cold medicines, cough suppressant, vitamins, and other nutrient supplements. Most of medicines have been on the market for year and well accepted by Chinese customers. PRODUCT LINE 6: MEDICAL DEVICES AND OTHER MEDICAL PRODUCTS DISTRIBUTED FOR THE OTHER COMPANIES Daiying, through its subsidiary, Shaanxi Daiying Medicine Distribution Co., Ltd. a GSP (Good Sales Practice) – compliant medical products distribution company, distributes medical products from international biological and pharmaceutical companies on China’s market.On May 12, 2005, Yangling Daiying signed the Sole Distribution Agreement and the Sole Co-production Agreement with Taramedic Corporation Sdn. BHD, a Malaysian company for distribution of its product, Tara KLampТ Disposable Circumcision Device.The product owns patent protection in both Malaysia and China (China Patent Number 93104792.7).The Company has obtained the Registration Approval for this imported product from SFDA on January 26, 2006. Marketing and sales has presently commenced. Services SERVICE 1: ANTI-HCV MEDICINE SCREEN We have already established an anti HCV drug-screening assay based on our in vitro cell culture system and we have started the primary screening of anti-HCV medicines. This is only in vitro anti-HCV drug screen system in the world with the low-cost and high-speed characters. With the careful optimization, this system can screen thousands of chemical and drugs in very short period of time which increase the chances of getting anti-HCV target medicine dramatically. In order to speed up the development of new anti-HCV drugs, Yangling Daiying is willing to offer the services for some companies and research institutes to use its in vitro virus culture system to test their anti-HCV drug candidates. 7 SERVICE 2: GMP-COMPLIANT MEDICAL PRODUCTS PRODUCTION Our high-output GMP manufacturing facility provides an opportunity to commercialize products licensed from third-parties and developed through collaborations. Yangling Daiying plans to manufacture several dozen other diagnostic product pharmaceutical chemicals and oral dosage forms for various foreign companies through Original Equipment Manufacturer (OEM) relationships. Distribution Methods of Products MARKETING MODELS The Company’s products will be distributed through hundreds of sub distributors in Chinese, taking advantages of existing sales networks of these distributors, quickly spread the Company’s products all over in China. TECHNICAL SEMINARS AND TRAINING: It’s very important for the Company to build up a good image among its customers and let them know the Company’s products are developed from advanced technology. Marketing strategies will be different among different customers. Main efforts will be focused on biggest 20 to 30 customers. For example, we would pick out a couple of biggest hospitals from some big cities; for marketing to those blood stands, we will be focusing on the blood stands at Beijing, Shanghai and Xi’an, et al. The Company will spend a lot of efforts to help customers understand the value of intact HCV virus. Seminars will be held for various customers to help them understand our technology. Based on the quantities and dependence on our products, we will select VIP customers each year. Our expert team will provide training on recent trends of HCV reach and hepatology. People attended will be award training certificate. VIP customers will enjoy more advantage on prices of our products and after-sales services so that those customers will be bond more tightly to our products. Based on unique and advanced technology, the new diagnostic products from the Company will bring new mileage for HCV diagnostic. The Company will break-up traditional low-price, more-sales model, and bring more profits for its distributors and stabilize our sales network. MEDIA ADVERTISEMENT: To make customers understand advantages of the Companies products and technologies based, advertisement through media plays important roles. The media channels include newspaper, internet and international scientific journals, et al. The contents include recognition of HCV, self-protection for HCV infection and self-detection for HCV infection, et al. Through this program, the Company will help the general populations to recognize the dangerous of HCV infection, as the same time, let them understand the break-through the Company brings to HCV treatment and prevention. Status of any publicly announced new products or services The Company currently has no new products or services announced to the public.It will make public announcements in the future upon development of any new products or services. Competitive business conditions, and the Company’s competitive position in the industry, and methods of competition MARKET POSITIONING VS. COMPETITORS HCV Virus and Antigen There is no real competition at this time since Daiying has the only system available to produce HCV virus and antigen, and we have obtained domestic patents to protect the replication of the technology by others and products derived from it. Anti-HCV Drug-screen System Due to the limitation of treatment for chronic HCV infection, intensive research and development activities are being done in pharmaceutical companies and HCV research institutes. However, we have no real competition currently because Yangling Daiying has the only system available that is using an intact HCV culturing system for screening anti-HCV drugs in vitro. Instead of the extensive drug screening from the synthetic compounds that most pharmaceutical companies are doing, Yangling Daiying has sources of traditional medicines that are known to be effective to control HCV infection.Screening anti-HCV drugs out of these traditional Chinese medicines would be much faster and less expensive than screening tens of thousands of synthetic medicines. 8 HCV Antibody Detection ELISA Kits Our main competitors are domestic companies, of which there are over 200 currently. All these companies rely on a third party to supply antigen for their kits. Yangling Daiying is different in this respect because it is self-sufficient for its antigen supply. Over-the-counter Medicines China is a huge market for OTC medicine. Because of historical reasons and relaxed government regulation, development of OTC products has its own unique cultural and market background. The large base of users, as well as extensive media coverage, make the Chinese OTC market very attractive. COMPETITIVE ADVANTAGES The competitive advantages of the Company mainly lie in: HCV research abilities Daiying has a distinctive technology for culturing (growing, propagating) intact Hepatitis C virus in vitro, which provides an excellent foundation for developing other HCV products. Government supports Daiying’s HCV vaccine research program has been awarded the prestigious High-Tech 863 project status by the Chinese government. Daiying also enjoys special tax considerations and support for acquiring land to expand its business. Advanced manufacturing facilities Daiying has the most comprehensive 10,000-grade GMP-compliant manufacturing facilities in China, which include fully equipped GMP standard production lines for oral dosage forms of Chinese medicines, synthetic medicines, functional foods, virus and in vitro diagnostics. Patent protection in China Daiying obtained a Chinese patent for this invention on October 23, 2002, securing a strong independent IP position. In December 2003, the patent was awarded the prestigious China Patent Golden Medal by the General World Intellectual Property Organization (WIPO). COMPETITIVE WEAKNESSES The competitive weaknesses of the Company mainly lie in: Although Daiying has filed an application of PCT, US patent and European patent protection, patents haven’t been issued in other countries/districts but only in China currently. Daiying’s HCV research needs substantial long term funding, therefore, Daiying needs to spend tremendous efforts on marketing and sales for current products to generate sufficient revenues and profits to support its research. Meanwhile, Yangling Daiying needs to raise funds to support its growth and long-term research lines. Daiying has its sales network mainly in China for its existing products and it expects to broaden its network to the international market. Sources and Availability of Raw Materials and Names of Suppliers The following is a list of raw materials that we utilize and the name of our suppliers: 1.Sigma: all chemical reagents, American company, branch office in Xi’an, China: #1 Wenyi South Rd, Xi’an. 2.Gibco: medium and fetal bovine serum, American company, branch office in Xi’an, China: #17 Changle West Rd, Xi’an. 3.Shenzhen Jincanhua Enterprise Co., Ltd: 96-well plat and glassware, Hi-tech Demonstration Zone, Bldg. 3, Shenzhen, China. 4.Shaanxi Ruibo Pharmaceutical Co., Ltd.: chemical compound #113 Xi’an Changle Rd, Xi’an China. 9 5.Shaanxi Daxin Suye Co., Ltd.: tablets for medicine #1 Huoju Rd, Xi’an China. 6.Xi’an Raw Chinese Traditional Medicine Supply Company: Raw Traditional Medicine, #93 Dongguan South Rd, Xi’an China. 7.Wuningxian Linquan Capicule Co., Ltd.: Capicule shell Dongdu Development Zone, Wuning County, Jiangxi, China. 8.Xi’an Ruikang Rubber Manufacturing Co., Ltd: plastics, Sanqiao Xinjie Xibaozi, Weiyang District, Xi’an China. 9.Shaanxi Guoyi New Special Medicine Co., Ltd.: Chinese Traditional Medicine Industry Trading Zone, Huxian County, Xi’an China. Dependence on one or a few major customers Daiying believes that it will not be dependent on a few major customers for the sales and distribution of its products and services.Its potential customers will include hospitals, pharmacies and research institutes, of which there are many. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements, or Labor Contracts Daiying obtained a Chinese patent for “The Intact Hepatitis C Virus (HCV) and Method for Culturing HCV in vitro by Cell Culture” on October 23, 2002.The patent number is 01124001.6.A pending Patent Co-operation Treaty (PCT) international application was filed on August 2, 2002 to cover countries and areas including the United States, Japan, Korea, Russia and the European Union, and obtained the priority protection from these countries. On February 5, 2004, Daiying filed a patent application to the United States Patent and Trademark Office, the processing number is 10/486,024.The publication number is US-2004-0166488-A1. The patent has been reviewed and a comment letter was sent to Yangling Daiying on January 9, 2006.An amendment needs to be filed to continue the patent application. On March 11, 2004, Daiying filed patent application to the European Patent Office. The processing number is 02754159.8.The Company registered “Daiying Biotech” as its trademark at the National Institute of Trademark in China effective May 21, 2002 to May 20, 2012. The Company has no licenses, franchises, concessions, royalty agreements, or labor contracts. Need for Governmental Approval of Products The Company acquired all necessary regulation approvals for its existing products from SFDA by the end of year 2006. Effect of Existing Governmental Regulations The manufacturing facilities for both biological and medical products have to be GMP-compliant.We have received the GMP certificate from the government.In order to sell or distribute the pharmaceutical products in China, the Company has to have a Good Sales Practice for Pharmaceutical Products (GSP) certificate.Daiying’s subsidiary, Shaanxi Daiying Medicine Distribution Co., Ltd., has obtained the GSP certificate, which allows the company to wholesale medical products to pharmacies, hospitals, clinics and sub-distributors. For commercialization of new drugs in China, companies have to get New Drug Approval from SFDA.We have obtained a New Drug License for three of our TCM Products. The amount spent during last two fiscal years on research and development costs Research and product development costs are charged to expense as incurred.The Company incurred $13,862 and $31,303 in product development costs for the years ended December 31, 2010 and December 31, 2009, respectively. Costs and Effects of Compliance with Environmental Laws At the present time, Daiying is in compliance with applicable environmental laws in China, both nationally and locally.Its current cost of compliance is approximately $50,000 per year, assuming no change in the current laws. Number of Full Time and Part Time Employees: The Company and its subsidiaries had 57 full-time employees as of December 31, 2010. 10 COMPLIANCE WITH RELATED LAWS AND REGULATIONS In China, the Company relies on the advice of Chinese legal counsel to maintain compliance with all laws, rules, regulations and government policies in China. The biotech and pharmaceutical industries in China are subject to extensive government regulation, which regulations have been changing rapidly, and there is no assurance that the Company will not be adversely impacted by such regulations in the future. (a)Local Regulations The Company cannot determine to what extent its future operations and earnings may be affected by new legislation, new regulations or changes in existing regulations on a local level in China. (b)National Regulations The Company cannot determine to what extent its future operations and earnings may be affected by new legislation, new regulations or changes in existing regulations on a national level in China. (c)Other Factors Since the operations of the Company are conducted in the People's Republic of China ("PRC"), they are subject to special considerations and significant risks not typically associated with investments in equity securities of United States and Western European companies. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. These are described further in the following: POLITICAL ENVIRONMENT The value of the Company's businesses in China may be adversely affected by significant political, economic and social uncertainties in the PRC.A change in policies by the Chinese government could adversely affect the Company's interests in its subsidiaries by, among other factors:changes in laws, regulations or the interpretation thereof; confiscatory taxation; restrictions on foreign currency conversion, imports or sources of suppliers; or the expropriation or nationalization of private enterprises. ECONOMIC ENVIRONMENT The economy of the PRC differs significantly from the economies of the United States and Western Europe in such respects as structure, level of development, gross national product, growth rate, capital reinvestment, resource allocation, self-sufficiency, rate of inflation and balance of payments position, among others. Only recently has the Chinese government encouraged substantial private economic activities. The Chinese economy has experienced significant growth in the past ten years, but such growth has been uneven among various sectors of the economy and geographic regions. Actions by the Chinese central government to control inflation have significantly restrained economic expansion recently. Similar actions by the central government of the PRC in the future could have a significant adverse effect on economic conditions in the PRC and the economic prospects for our Company. FOREIGN CURRENCY EXCHANGE The Chinese central government imposes control over its foreign currency reserves through control over imports and through direct regulation of the conversion of its national currency into foreign currencies. As a result, the Renminbi is not freely convertible into foreign currencies. The Company conducts, or plans to conduct, substantially all of its business in the PRC, and its financial performance and condition is measured in terms of Renminbi. The revenues and profits of the Company’s subsidiaries are predominantly denominated in Renminbi, and will have to be converted to pay dividends to the Company’s shareholders in United States Dollars.Should the Renminbi devalue against these currencies, such devaluation would have a material adverse effect on the Company's profits and the foreign currency equivalent of such profits repatriated by the subsidiaries to the Company. The Company currently is not able to hedge its exchange rate exposure in the PRC because neither the banks in the PRC nor any other financial institution authorized to engage in foreign exchange transactions offer forward exchange contracts. LEGAL ENVIRONMENT Since 1979, many laws and regulations dealing with economic matters in general and foreign investment in particular have been enacted in the PRC.However, the PRC still does not have a comprehensive system of laws and enforcement of existing laws may be uncertain and sporadic. 11 Item 2. Properties PLANTS The Company owns three manufacturing facilities. The Company’s headquarters is located in Yangling, which is only 82 km away from Xi’an, one of the biggest cities in China.Daiying has a GMP-compliant manufacturing facility which is one of the few GMP-compliant facilities for both biological and pharmaceutical products in China.The Company’s research center and manufacturing plant is in Shaanxi province.The Company acquired 35,940 m2 of land in the Yangling Agricultural Hi-tech Industrial Demonstration Zone in China.Yangling Daiying has already constructed a 5,359 m2 GMP standard facility.The overall production facility meets the cleanness standard of 10,000-grade GMP compliance, and it includes a production facility for HCV particles and antigens, a biological kits facility, and a fully-equipped factory for producing Traditional Chinese Medicine (TCM) and Western solid medicines.The other two manufacturing facilities are Hua Yang and Ze An, which are located Hunan province. The two facilities have over 58,640 m2 of land with GMP certified production area 13,000 m2. EQUIPMENT The manufacturing plants are designed based on Chinese GMP requirements.High class facilities are selected for the establishment of the manufacturing workshop. Item 3. Legal Proceedings We know of no material, active or pending legal proceedings against us, our subsidiaries or our property, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholders are an adverse party or have a material interest adverse to us. Item 4.(Removed and Reserved). PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information The Company’s common stock is currently quoted on a limited basis on the OTCQB tier of OTC Markets Group inter-dealer quotation and trading system under the symbol “WWBP.” The Company’s common stock consists of 90,000,000 shares authorized, par value $.001 per share, of which, as of December 31, 2010, there are 53,915,653 shares issued and outstanding. According to the Company’s Restated Certificate of Incorporation, shareholders are not entitled to preemptive rights nor are they entitled to cumulative rights. The common stock started trading under the symbol SCII on August20, 2003, the effective date of the 1-100 reverse stock split.The following is the high and low prices of our stock for the last eight quarters. The following table sets forth the range of bid prices of our common stock as quoted on the OTCQB during the periods indicated. The prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. Quarter High Low High Low First $ Second $ Third $ Fourth $ Our common shares are issued in registered form. American Stock Transfer & Trust Company, 59 Maiden Lane, New York, NY 10038, is the registrar and transfer agent for our common stock. From January 1 to March 24, 2011, the highest and lowest prices of our common shares on the OTCQB were $0.009 per share and $0.006 per share.On March 24, 201, the closing price of our common stock on the OTCQB on the last day it traded before the filing of this Annual Report was $0.006 per share. 12 As of March 30, 2011, there were approximately 126 shareholders of record of the Company’s common stock, which does not include shareholders who own our shares in so-called “street name.” Dividends We have not paid dividends on our shares of common stock, and do not intend to pay dividends in the foreseeable future.We intend to retain earnings, if any, to finance development and expansion of our business.Payment of dividends in the future will depend among other things, upon our ability to generate earnings, our need for capital, and our overall financial condition. Equity Compensation Plans The Company filed a Form S-8 with the Commission on May 20, 2005 wherein it registered 5,000,000 shares to be issued under a Non-Qualified Employee Stock Compensation Plan. (“Plan”)Employees, directors, officers, consultants, advisors and other persons associated with the issuer are entitled to be issued shares for bona fide services rendered to the Company pursuant to the Plan. As of the year ended December 31, 2010, 2,000,000 shares have been issued to employees and 3,000,000 shares have been issued to consultants. Recent Sales of Unregistered Securities We have not made any previously unreported sales of unregistered securities from January 1, 2010 to December 31, 2010. Purchases of Equity Securities by Issuer and Affiliated Purchasers We have not repurchased any of our common stock and have no publicly announced repurchase plans or programs as of December 31, 2010. Item 6. Selected Financial Data Not applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations PRELIMINARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The following discussion of our financial condition and results of our operations should be read in conjunction with the Financial Statements and Notes thereto.Our fiscal year ends December 31.This document contains certain forward-looking statements including, among others, anticipated trends in our financial condition and results of operations and our business strategy.These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties.Actual results could differ materially from these forward-looking statements.Important factors to consider in evaluating such forward-looking statements include (i) changes in external factors or in our internal budgeting process which might impact trends in our results of operations; (ii) unanticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in the industries in which we operate; and (iv) various competitive market factors that may prevent us from competing successfully in the marketplace. OVERVIEW OF OUR BUSINESS The Company was incorporated in Delaware and was founded in 1961. On Dec. 16, 2004, through a Reorganization Agreement, the Company reorganized with Yangling Daiying Biotech & Pharmaceutical Group Co., Ltd. (“Daiying”), located at Yangling High-tech Agricultural Demonstration Zone, P.R. China. The Company operates its business mainly through its wholly subsidiary, Daiying and its subsidiaries in P.R. China. The Company focuses on research & develop, manufacture and distribution of in vitro diagnostics, human vaccine, biomedicines, traditional Chinese medicines, synthetic medicines and medical devices with frontier technologies and great potentials. Summary of research As a biotech-focused company, we have made significant progress on our HCV research pipelines. We were able to successfully set up the in vitro intact HCV virus culturing system which could continuously replicate the HCV virus in vitro and we are the first entity in the world to break this bottle neck in the HCV research field. We made some progress on the improving of sensitivity and specificity on HCV diagnostic reagents in 2007.We screened four Chinese traditional medicines usinghigh-throughput anti-HCV medicine screening system and got some primary data. The data will be verified by further test.We expect to get one or two new anti- HCV leads in next years if we could raise enough capital funding for our research. We optimized large–quantity purification methods for replication-deficient HCV virus and setting up ideal animal models for efficacy and safety studies of HCV human vaccine in 2007.We will actively seek new collaboration opportunities and promising research projects. The progress on our research projects depend on our ability to raise enough funding in the following year. 13 RESULTS OF OPERATIONS The following table shows the financial data of the consolidated statements of operations of the Company and its subsidiaries for the years ended December 2010 and 2009.The data should be read in conjunction with the audited consolidated financial statements of the Company and related notes thereto. Net revenue $ $ Cost of revenue ( 137,681 ) ( 202,913 ) Gross profit ( 124,877 ) Operating expenses: Research and development Professional fees Selling expense General and administrative Total operating expenses Loss from operations ( 826,553 ) ( 806,611 ) Other income (expense): Interest income ( 1,146 ) ( 734 ) Interest expense Other (income) expense ( 19,635 ) Other (income) expense–related parties ) ( 45,169) Depreciation and production costs of idle capacity Total Other (Income) Expenses Net Loss ) ) Less: Net loss attributable to the noncontrolling interest Net Loss Attributable to WWBP common stockholders ) ) Net loss per common share – Basic and diluted $ ) $ ( 0.02 ) Weighted average number of common shares outstanding – Basic and diluted Fiscal Year Ended December 31, 2010 compared to year ended December 31, 2009 REVENUES For the year ended December 31, 2010, our revenues were $12,804, as compared to $60,480 for the year ended December 31, 2009, a decrease of $47,676 in revenue.We attribute this decrease in net revenues to a decline in sales due to lower demand of the Company’s products in the market. OPERATING EXPENSES For the year ended December 31, 2010, the selling, general and administrative expenses amounted to $701,676 as compared to the selling, general and administrative expenses of $664,178 for the year ended December 31, 2009.Gross profit for the year ended December 31, 2010 was $(124,877), as compared to $(142,433) for the year ended December 31, 2009. 14 The changes in operating expenses include: ·For the year ended December 31, 2010, we incurred selling expense of $182,869 compared to $101,189 for the year ended December 31, 2009.The increase was due more expenditure in sales center in Beijing for marketing. ·For the year ended December 31, 2010, we incurred research and development expense of $13,862 compared to $31,303 for the year ended December 31, 2009, a decrease of $17,441 or 55.7%.Thedecrease was attributable to decreased testing and experiments in new product development, specifically drug screening. ·For the year ended December 31, 2010, we incurred professional fees of $35,320 as compared to $112,562 for the year ended December 31, 2009, a decrease of $79,942, or 20%.The decrease was due to over accrual of professional fees in 2009. ·For the year ended December 31, 2010, general and administrative expenses were $470,425 as compared to $419,124 for the year ended December 31, 2009, an increase of $51,301, or approximately 12.2%.The increase in administrative expenses in 2010 was attributable to the Company’slarger expenditures on resources and operational activities. For the year ended December 31, 2010, interest expense was $487,464 as compared to $476,575 for the year ended December 31, 2009.For the year ended December 31, 2010, other expense was $628 as compared to other income of $19,635 for the year ended December 31, 2009. For the year ended December 31, 2010, other expense (income)-related parties was $(131,768) as compared to $(45,169) for the year ended December 31, 2009. The increase is due to more other income from sales and processing of “Emergency Haemostatic Patch” for related parties. As a result of these factors, the Company reported a net loss of $1,426,238 or $0.02 per share for the year ended December 31, 2010, as compared to a net loss of $1,460,932 or $0.02 per share for the same period in 2009. INCOME TAXES Worldwide is registered in the State of Delaware and is subject to United States of America tax law. Worldwide did not have any assessable income for the years ended December 31, 2010 and 2009 and made no provision for income taxes in the United States. The Company conducts all of its business through its PRC subsidiaries namely Shaanxi Allied, Daiying, Shaanxi and Hua Yang. All of the Company’s PRC subsidiaries are subjected to PRC’s Enterprise Income Tax governed by the Income Tax Law of the People’s Republic of China (the “PRC Income Tax Law”). Under the PRC Income Tax Law, Shaanxi Allied, as a foreign investment enterprises is exempted from income tax for two years from the first profit making calendar year of operations after offset of accumulated taxable losses, followed by a 50% exemption of income tax for the immediate next three 3 calendar years (“tax holiday”). Shaanxi Allied did not have any taxable income for the years ended December 31, 2001 and 2009 and no provision for income taxes has been made. Daiying is located in Yangling High Tech Zone approved by the relevant PRC tax bureau whereas Daiying is entitled to a preferential tax rate of 15%. The statutory income tax rate for Daiying for relevant periods is 15% prior to December 31, 2007 and 25% as of January 1, 2008 and forward. Shaanxi Daiying Medicine Distribution Company and Hua Yang, which are local PRC companies are generally subjected to a statutory income tax rate of 33%. The statutory income tax rate for Shaanxi and Hua Yang for relevant periods is 33% prior to December 31, 2007 and 25% as of January 1, 2008 and forward. The Company accounts for income taxes pursuant to the standard, “Accounting for Income Taxes,” codified with ASC 740 which requires recognition of deferred income tax liabilities and assets for the expected future tax consequences of events that have been recognized in the Company’s financial statements or tax returns. LIQUIDITY AND CAPITAL RESOURCES At December 31, 2010, we had cash and cash equivalent of $35,036. Net cash used in operating activities for the year ended December 31, 2010 was $540,618 as compared to net cash used in operating activities of $241,714 for the year ended December 31, 2009.For the year ended December 31, 2010, we used cash to fund our loss of $1,426,238 and to fund such as accounts receivable of $3,184, inventories of $107,639, prepayment and other receivables of $12,969, accounts payable of $19,309, other current liabilities of 214,897 and offset by non-cash items such as depreciation and amortization of $426,959, and imputed interest for due to related parties of $133,269. For the year ended December 31, 2009, we used cash to fund our loss of $1,460,932 and to fund such as accounts receivable of $24,375, inventories of $12,922, prepayments and other receivables, of $25,170, accounts payable of $19,309, other current liabilities of 627,938, and offset by non-cash items such as depreciation and amortization of $433,469 and imputed interest for due to related parties of $169,969. Net cash used in investing activities for the year ended December 31, 2010 was $9,947 as compared to net cash used in investing activities for the year ended December 31, 2009 of $37,050. We attribute this decrease to the fact that the company’s investment in fixed assets for new products has been substantially completed, and no further significant expansion of investment is needed. 15 Net cash generated from financing activities for the year ended December 31, 2010 was $62,861 as compared to net cashprovided byfinancing activities of $629,009 for the year ended December 31, 2009.For the year ended December 31, 2010, the Company received$70,249 from stockholders/officers, offset by repayment of note payable to stockholder, $7,388.For the year ended December 31, 2009, the Company received$665,606 from stockholders/officers, offset by repayment of note payable to stockholder, $36,597. The Company currently has no material commitments for capital expenditures. Efforts to improve the Company’s financial results The Company has incurred losses over the past years. Management is making every effort and continues to implement changes designed to significantly improve the Company’s financial results and operating cash flows.The actions involve certain cost-saving initiatives and growth strategies, including: (a) Improve capital conditions Taking steps to improve the capital conditions, including increasing our bank loan and attracting new investment. (b) Expand the market for our products by increasing marketing activities and sales Manufacturing some drugs that we did not make before, increasing marketing activities and instituting polices to motivate salespersons to increase sales. (c) Strengthen internal controls Taking steps to strengthen internal controls aimed at bringing down production costs and various expenses. (d) Continue our cooperation with Yangling Daiying Biotech Institute Continue cooperation with Yangling Daiying Biotech Institute on the manufacturing and sale of its SFDA-approved product Emergency Haemostatic Patch, as well as increasing other incomes. Management believes that these actions will enable the Company to improve future profitability and cash flow in its continuing operations through December 31, 2010. Critical Accounting Policies In presenting our financial statements in conformity with generally accepted accounting principles, we are required to make estimates and assumptions that affect the amounts reported therein. Several of the estimates and assumptions we are required to make relate to matters that are inherently uncertain as they pertain to future events. However, events that are outside of our control cannot be predicted and, as such, they cannot be contemplated in evaluating such estimates and assumptions. If there is a significant unfavorable change to current conditions, it could result in a material adverse impact to our consolidated results of operations, financial position and liquidity. We believe that the estimates and assumptions we used when preparing our financial statements were the most appropriate at that time. Presented below are those accounting policies that we believe require subjective and complex judgments that could potentially affect reported results. However, the majority of our businesses operate in environments where we pay a fee for a service performed, and therefore the results of the majority of our recurring operations are recorded in our financial statements using accounting policies that are not particularly subjective, nor complex. VALUATION OF LONG-LIVED ASSETS We review our long-lived assets for impairment, including property, plant and equipment, and identifiable intangibles with definite lives, whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable. To determine recoverability of our long-lived assets, we evaluate the probability that future undiscounted net cash flows will be greater than the carrying amount of our assets. Impairment is measured based on the difference between the carrying amount of our assets and their estimated fair value. ALLOWANCE FOR DOUBTFUL ACCOUNTS We perform ongoing credit evaluations of our customers and adjust credit limits based upon customer payment history and current creditworthiness. We continuously monitor collections and payments from our customers and maintain a provision for estimated credit losses based upon our historical experience and any specific customer collection issues that have been identified. While such credit losses have historically been within our expectations and the provisions established, we cannot guarantee that we will continue to experience credit loss rates similar to those we have experienced in the past. Measurement of such losses requires consideration of historical loss experience, including the need to adjust for current conditions, and judgments about the probable effects of relevant observable data, including present economic conditions such as delinquency rates and financial health of specific customers. 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk Credit Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist primarily of cash and cash equivalents.As of December 31, 2009, substantially all of the Company's cash and cash equivalents were held by major financial institutions located in the PRC, none of which are insured. However, the Company has not experienced losses on these accounts and management believes that the Company is not exposed to significant risks on such accounts. 17 Item 8. Financial Statements and Supplementary Data WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES December 31, 2010 and 2009 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 19 Consolidated Balance Sheets 20 Consolidated Statements of Operations 21 Consolidated Statements of Changes in Equity (Deficit) 22 Consolidated Statements of Comprehensive Income (Loss) 23 Consolidated Statements of Cash Flows 24 Notes to Consolidated Financial Statements 25 - 36 18 REPORT OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Worldwide Biotech & Pharmaceutical Company We have audited the accompanying consolidated balance sheet of Worldwide Biotech & Pharmaceutical Company as of December 31, 2010 and 2009 and the related consolidated statements of operations, stockholders’ equity (deficit) and comprehensive income (loss), and cash flows for each of the years in the two-year period ended December 31, 2010. The financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Worldwide Biotech & Pharmaceutical Company as of December 31, 2010 and 2009, and the results of operations and cash flows for each of the years in the two-year period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to consolidated financial statements, the Company has incurred accumulated deficit of $15,785,696 and $14,645,196 as of December 31, 2010 and 2009, respectively that include losses of $1,426,238 and $1,460,932 for the years ended December 31, 2010 and 2009, respectively. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also discussed in Note 3. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Yichien Yeh, CPA Oakland Gardens March 21, 2011 19 WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2010 December 31, 2009 ASSETS Current Assets: Cash $ $ Accounts receivable, net (Note 4) Inventories (Note 5) Prepayments and other current assets (Note 6) Total Current Assets Property, plant and Equipment, net (Note 7) Long-lived assets- held for sale (Note 7,11) - Land use rights, net (Note 8) Total Assets $ $ LIABILITIES Current liabilities: Loan payable (Note 10) $ $ Note payable- stockholder (Note 9) Current maturities of note payable - bank (Note 11) Accounts payable Due to related parties (Note 9) Other current liabilities (Note 12) Total Current Liabilities Total Liabilities EQUITY(DEFICIT) WWBP stockholders' equity(deficit): Common stock $.001 par value; 90,000,000 shares authorized; 53,915,653 shares issued and outstanding, Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain Total WWBP stockholders' equity(deficit) ) ) Noncontrolling interest ) ) Total Equity(Deficit) ) ) Total Liabilities and Equity(Deficit) $ $ See accompanying notes to consolidated financial statements 20 WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, 2010 December 31, 2009 Net Revenues $ $ Cost of Goods Sold Gross Profit ) ) Operating Expenses: Selling expenses Research and development Professional fees General and administrative Total Operating Expenses Loss from Operations ) ) Other Expenses(Income): Interest income ) ) Interest expense Other (income) expense ) Other (income) expense-related parties (Note 9) ) ) Depreciation and production cost of idle capacity Total Other (Income) Expenses Net Loss ) ) Less: Net loss attributable to the noncontrolling interest Net Loss Attributable to WWBP common stockholders $ ) $ ) Net Loss Per Common Share Net loss per common share - Basic and diluted $ ) $ ) Weighted average number of common shares outstanding - Basic and diluted See accompanying notes to consolidated financial statements. 21 WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2010 and 2009 WWBP Shareholders Common Stock, $.001 Accumulated Par Value Additional Other Comprehnsive Number of Paid-in Accumulated Comprehensive Noncontrolling Total Income(Loss) Shares Amount Capital Deficit Income Interest Balance, December 31, 2008 $ ) $
